Citation Nr: 1316442	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-47 032A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 13, 1982 decision of the Board of Veterans' Appeals (Board) that denied service connection for residuals of a back injury should be reversed or revised on the basis of clear and unmistakable error (CUE).

2.  Whether an October 13, 1982 decision of the Board that denied service connection for residuals of a neck injury should be reversed or revised on the basis of CUE.

3.  Whether an October 13, 1982 decision of the Board that denied service connection for a stomach disorder should be reversed or revised on the basis of CUE.

4.  Whether a July 1, 1998 decision of the Board that declined to reopen a claim for service connection for a back disorder should be reversed or revised on the basis of CUE.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 through March 1971.

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on a December 2010 motion in which the moving party alleged CUE in an October 1982 Board decision that denied service connection for residuals of a back injury, residuals of a neck injury, and a stomach disorder, and in a July 1998 Board decision which declined to reopen a claim for service connection for a back injury.  The Board notes that the 1982 Board decision also denied service connection for a claimed left inguinal hernia; however, the December 2010 motion does not allege any error on the part of the Board in connection with that issue.

The Board also notes that in a November 2010 decision, it determined that the moving party's prior September 2007 motion, which also purported to raise allegations of CUE in the Board's October 1982 and July 1998 decisions, did not adequately allege CUE with the specificity required under 38 C.F.R. § 20.1404(b) (2010).  Accordingly, the Board dismissed the September 2007 motion without prejudice to the moving party re-filing its motion in the future.  In this posture, the moving party now brings its aforementioned December 2010 motion for the Board's consideration.
 




FINDINGS OF FACT

1.  In an October 13, 1982, decision, the Board concluded that the evidence of record did not support a grant of service connection for residuals of a back injury. 

2.  In an October 13, 1982, decision, the Board concluded that the evidence of record did not support a grant of service connection for residuals of a neck injury. 

3.  In an October 13, 1982, decision, the Board concluded that the evidence of record did not support a grant of service connection for a stomach disorder. 

4.  In a July 1, 1998, decision, the Board concluded that the evidence of record did not support reopening a claim for service connection for a back disorder. 

5.  The correct facts, as they were known at the time of the October 13, 1982 decision were before the Board; the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.

6.  The correct facts, as they were known at the time of the July 1, 1998 decision were before the Board; the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSIONS OF LAW

1.  The criteria have not been met for revision or reversal, on the basis of CUE, of the October 13, 1982, Board decision, which found that the evidence of record did not support a grant of service connection for residuals of a back injury.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2012).

2.   The criteria have not been met for revision or reversal, on the basis of CUE, of the October 13, 1982, Board decision, which found that the evidence of record did not support a grant of service connection for residuals of a neck injury.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2012).

3.  The criteria have not been met for revision or reversal, on the basis of CUE, of the October 13, 1982, Board decision, which found that the evidence of record did not support a grant of service connection for a stomach disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2012).

4.  The criteria have not been met for revision or reversal, on the basis of CUE, of the July 1, 1998, Board decision, which found that the evidence of record did not support reopening a claim for service connection for a back disorder. 38 U.S.C.A. § 7111  (West 2002); 38 C.F.R. §§ 20.1400 , 20.1402, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) are not applicable to claims of CUE in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

In the December 2010 motion, the moving party argues that CUE was committed by the Board in the October 1982 and July 1998 decisions.

In the October 1982 decision, the Board denied claims for service connection for a left inguinal hernia, back disorder, neck disorder, and stomach disorder.  As bases for the denials, the Board determined that the service treatment records did not reflect the occurrence of a left inguinal hernia or injuries or illnesses relating to the back, neck, or stomach during his active duty service.

In the July 1998 rating decision, the Board declined to reopen the Veteran's claim for service connection for a back disorder.  There, the Board held that although new evidence in support of the Veteran's back claim was received, this evidence was merely cumulative of other evidence that was previously of record.

A Board decision is final as of the date that is stamped on the face of the decision.  38 C.F.R. § 20.1100 (2012).  A final Board decision is subject to review by the Board on a motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1400 (2012).  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2012).  Motions alleging such error are not, except as otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402 (2012). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, which may be of either fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2012).  Moreover, the decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b) (2012).  Specifically for Board decisions that were issued on or after July 21, 1992, the record that existed when the decision was made includes relevant documents that were in VA's possession not later than 90 days before such record was transferred to the Board for its review, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2) (2012).

The Board reiterates that a clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c) (2012).  The regulations expressly state that the following instances do not constitute clear and unmistakable error:  (1) changed diagnosis; (2) failure to fulfill the duty to assist; or (3) a disagreement as to how facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2012).  Also, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to a Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2012).

Under the laws and regulations that were in effect at the time of the Board's October 1982 decision, service connection was granted for disabilities resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 310 (1982).  At the time of the Board's July 1998 decision, previous claims could be reopened upon receipt of new and material evidence.  New and material evidence was defined as being evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).

In the December 2010 motion that is at issue here, the moving party enumerates five alleged errors that were committed by the Board:  (1) that the Board failed to consider why he was abruptly given an honorable discharge after his alleged injury during service; (2) that the Board failed to consider why he was allowed to sign a medical compensation form and told that he could file for compensation at a later date; (3) that the Board failed to consider why military doctors stated that he had his claimed injuries prior to service, yet still signed his separation papers while indicating that "everything was normal" instead of treating those conditions; (4) that the Board failed to address a February 11, 1971 service treatment record which indicated treatment for swollen feet; and (5) that the Board failed to address the alleged fact that the Veteran was placed in an isolated unit for several weeks before being abruptly discharged from service.

In relation to the first and second enumerated allegations, the Board initially notes that these allegations were raised during a March 1982 hearing and were of record at the time of the challenged October 1982 and July 1998 Board decisions.  Nonetheless, it is unclear from the December 2010 motion as to how the facts alleged in the first and second allegations, even if true and substantiated in the record, would relate to the Board's denials of service connection for claimed disabilities of the neck, back, and stomach in October 1982, or the determination that new and material evidence had not been received to reopen the Veteran's claims in July 1998.  In relation to the Board's July 1998 decision to decline reopening the Veteran's service connection claim for a back disorder, neither the newly received evidence nor other evidence available at the time of that decision substantiated these claims and thus were not bases for reopening the previous back claim.  As such, neither the October 1982 nor the July 1998 decisions involved an error of fact or law or were otherwise contrary to the evidence and information that were then of record.  Although the Board notes that the service personnel records were never obtained during the claims development performed before these decisions, and that those records may substantiate that the moving party's discharge was due to in-service injuries to his neck, back, and/or stomach, the Board reiterates that such failure to assist the moving party does not constitute CUE.  38 C.F.R. § 20.1403(d) (2012).  For these reasons, neither the first nor second allegations enumerated above may be grounds for CUE in this case.

The Board also finds that the third assertion enumerated above, namely, that the Board failed to consider why military doctors stated that he had his claimed injuries prior to service, yet still signed his separation papers while indicating that "everything was normal" instead of treating those conditions, also does not constitute CUE.  In that regard, the moving party expressly testified during his March 1982 hearing that he did not learn that his back problem may have pre-existed his enlistment into service until private and VA treatment received after service.  Indeed, the moving party acknowledged in his testimony that he had been told by military physicians that examinations of his back were normal.  Accordingly, to the extent that the moving party's asserts that military doctors expressly appear contradictory to other statements made by the moving party and which were of record.  Accordingly, the evidence and information available at the time of those decisions did not warrant consideration of the laws and regulations concerning service connection for the aggravation of a pre-existing disorder.  Under the circumstances, the Board does not find the existence of CUE in the October 1982 and July 1998 decisions, as they pertain to the moving party's claimed back disability.

To the extent that the Veteran's third enumerated assertion alleges that he had pre-service neck and stomach disorders, the Board also finds that such assertions had not been made by the Veteran prior to the October 1982 Board decision.  Moreover, even if such assertions were in the record, the Board notes that the other evidence of record did not as much as suggest the existence of pre-service neck or stomach disorders.  Hence, the October 1982 decision cannot be said to be contrary to the evidence and information that were known and available at that time.

In his fourth enumerated assertion, the moving party argues that the Board failed to address a February 11, 1971 service treatment record which indicated treatment for swollen feet.  In that regard, he appears to suggest that his feet were injured in the same in-service event which resulted in purported injuries to his neck, back, and stomach.  Indeed, a February 1971 service treatment record reflects treatment for swollen feet; however, there is no indication in those records, or any other evidence available at the time of the October 1982 and July 1998 decisions, as to how the swollen feet were sustained, or, that symptoms or injuries to the neck, back, or stomach were also present.  During his March 1982 heating, the moving party did not even allege that he injured his feet in the same occurrence that resulted in his claimed injuries.  Under the circumstances, the Board does not see any basis for CUE that is attributable to its previous failure to address the February 11, 1971 treatment record pertaining to swollen feet.

The Board also finds that any error associated with the Board's failure to address the alleged fact that the moving party was placed in an isolated unit for several weeks before being abruptly discharged from service does not constitute CUE.  Similar to the Board's analysis in relation to the moving party's first and second enumerated assertions, it is also unclear from the December 2010 motion as to how the allegation that he was placed in an isolated unit prior to his "abrupt" discharge, even if true and substantiated in the record, would have assisted in establishing service connection for the claimed neck, back, and stomach disabilities in October 1982, or in allowing the Board to determine in July 1998 that new and material evidence had been received to reopen a claim for service connection for a back disorder.  Also, there is simply no evidence in the service treatment records or remaining existing record at the time of the Board's October 1982 decision that the Veteran was placed in isolation prior to his discharge.  Again, in relation to the Board's July 1998 decision, neither the newly received evidence or other evidence or information known at the time of that decision substantiated this claim.  For these reasons, neither the October 1982 nor the July 1998 decision involved an error of fact or law or were otherwise contrary to the evidence and information that were then of record.  Once again, to the extent that other records, such as the service personnel records, could have been obtained to substantiate this assertion, the Board notes again that such failure to assist the moving party cannot constitute CUE.  38 C.F.R. § 20.1403(d) (2012).

In addition to the five allegations of error identified above, the moving party alleges some other general assertions that are interspersed in his discussion of law and appear to be relevant to each challenged Board decision.

In relation to the October 1982 Board decision, the moving party alleges that his complete service treatment records were not available to the Board at the time of that decision.  In that regard, he appears to assert that error was committed out of VA's failure to properly discharge of its duty to assist.

In relation to the July 1998 Board decision, the moving party simply alleges that had the Board reviewed the additional evidence (which purportedly consisted of additional service treatment records) in light of the other facts and evidence extant at that time, the Board's decision would have been manifestly different "if not for such error."  Other than this general allegation, however, it is unclear as to whether the moving party asserts any specific error in connection with the July 1998 Board decision.

Finally, and in relation to the Board's November 2010 decision, the moving party alleges generally that the Board erred in determining that he did not adequately raise grounds for CUE in the September 2007 motion.  Once again, he does not allege any specific facts, errors, or points of law in support of this general allegation.

A motion alleging CUE must necessarily be pled with some specificity as to what the alleged error is, unless it is the kind of error that if true would constitute CUE on its face.  In that regard, the moving party should provide persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on the merits).  The Board recognizes that it is under a duty to read liberally the moving party's motion.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  

Nonetheless, in considering the unenumerated assertions raised in the moving party's discussion of law, the Board is unable to find any allegations of error, other than the moving party's general assertions that the complete service treatment records were not available at the time of the October 1982 Board decision and assertions that the Board did not properly consider the extant evidence at the time of its July 1998 decision.  As noted at the outset, the regulations governing the consideration of CUE have expressly determined that failure to fulfill the duty to assist, whether merely alleged or proven, does not constitute CUE.  38 C.F.R. § 20.1403(d) (2012).  For this reason, the mere allegation that service treatment records were not available at the time of the October 1982 decision is insufficient to raise a CUE claim.  Moreover, to the extent that the moving party simply asserts that had the Board reviewed the extant evidence in connection with its July 1998 decision (namely the complete service treatment records), it would have found differently, the Board now finds that this allegation merely asserts a disagreement as to how the facts and evidence were weighed at the time of the October 1982 decision.  As noted above, such disagreements also do not constitute CUE under the regulations.  38 C.F.R. § 20.1403(d) (2012).  Even if the Board were compelled to reach the merits of these general allegations, it notes that the Veteran's complete service treatment records were available and considered by the Board in connection with both decisions.

Under similar analysis, the Board finds that the moving party's general allegations in relation to the Board's November 2010 dismissal without prejudice of the prior September 2007 CUE motion do not sufficiently assert any specific error on the part of the Board.  As such, the moving party's allegations in relation to the November 2010 Board decision are not sufficient to raise a motion for CUE as to the Board's November 2010 decision.  Fugo, 6 Vet. App. at 44; see also Phillips, 10 Vet. App. 25.

In summary, based upon the above discussion, as the Board decisions of October 13, 1982 and July 1, 1998, contain no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the action was not clearly and unmistakably erroneous in failing to award the benefits then on appeal.


ORDER

The motion to revise or reverse the October 13, 1982 decision of the Board that denied entitlement to service connection for residuals of a back injury, on the basis of CUE, is denied.

The motion to revise or reverse the October 13, 1982 decision of the Board that denied entitlement to service connection for residuals of a neck injury, on the basis of CUE, is denied.

The motion to revise or reverse the October 13, 1982 decision of the Board that denied entitlement to service connection for a stomach disorder, on the basis of CUE, is denied.


The motion to revise or reverse the July 1, 1998 decision of the Board that new and material evidence to reopen a claim for service connection for residuals of a back injury, on the basis of CUE, is denied.




                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



